Citation Nr: 0925349	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  02-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.T.
Appellant and R.T.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.  He died in February 2001.  The appellant is the 
Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In March 2003, the appellant and D.T. testified before a 
Veterans Law Judge during a hearing at the RO.  A transcript 
of that hearing is of record.

In March 2004, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. for due 
process considerations, to attempt to obtain records of 
treatment of the Veteran, obtain a VA medical opinion, and to 
issue a statement of the case addressing the issues of 
entitlement to death pension benefits and whether there was 
clear and unmistakable error (CUE) in a prior rating decision 
for accrued benefits purposes.  

In August 2007, the appellant and R.T. testified before the 
undersigned Veterans Law Judge during a hearing at the RO.  A 
transcript of that hearing is also of record.

In a decision dated November 2007, the Board denied a claim 
entitlement to service connection for the cause of the 
Veteran's death, and dismissed the withdrawn claims of 
entitlement to death pension and whether there was CUE in a 
prior rating decision denying service connection for 
arteriosclerotic heart disease for the purpose of accrued 
benefits.  

Thereafter, the appellant appealed the Board's November 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In an order dated February 2009, the Court remanded the issue 
of entitlement to service connection for the cause of the 
Veteran's death pursuant to the terms of a Joint Motion for 
Remand (JMR).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The basis of the Joint Motion is unclear.  It appears that 
the parties to the JMR have determined that VA has a duty to 
request the Veteran's records from the VA Hospital (VAH) in 
Wichita, Kansas in approximately 1960-61, more than 45 years 
ago, or, alternatively, to inform the appellant that such 
records are unobtainable.  

Notably, the appellant herself reported to the Board at her 
August 2007 hearing that she was informed by the Witchita VAH 
that hardcopy and microfiche records of the Veteran's 
treatment that may have existed had been destroyed.  
Therefore, the basis of this Joint Motion is very unclear. 

In this regard, it is important to note that the issue of 
whether to obtain these records was considered by the 
undersigned in the prior determination.  However, in light of 
the appellant's own statements, the Board considered this 
issue and decided that it would be a useless act to attempt 
to obtain these records in light of the appellant's own 
statements and the length of time involved since this 
treatment. 

In any event, the Board construes the JMR as requiring VA to 
make an independent inquiry confirming whether there are any 
available records of the Veteran's treatment at the Witchita 
VAH in approximately 1960-61.  The order of the Court must be 
obeyed.  The case, therefore, is remanded to the RO for a 
records request to the Witchita VAH.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Witchita VAH and 
request all available records of the Veteran's 
treatment in approximately 1960-61.  If any 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should clearly be 
documented in the claims file.

2.  In the event additional records from the 
Witchita VAH are unavailable, send the appellant 
a letter informing her of the unavailability of 
such records.

3.  Upon completion of the above, readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, provide the appellant and her 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

